Citation Nr: 1020253	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision by the RO in Columbia, 
South Carolina that determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for service connection for hepatitis.  A personal hearing was 
held before the undersigned Veterans Law Judge in March 2010.

Regardless of the determination reached by the RO, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, the initial question before the Board is 
whether new and material evidence has been presented.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran submitted additional pertinent evidence in March 
2010.  As the Veteran has waived initial RO review of this 
evidence, the Board will consider it.  38 C.F.R. § 20.1304 
(2009).

The issue of service connection for hepatitis B is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hepatitis in a March 
1971 rating decision and properly notified the Veteran, who 
did not appeal that decision.

2.  Some of the evidence received since the March 1971 rating 
decision is not cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for hepatitis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2007.

Regarding the Veteran's application to reopen the claim for 
service connection for hepatitis, the Board finds that, in 
view of its favorable disposition of this matter, all 
notification and development action needed to fairly 
adjudicate this matter has been accomplished.

New and Material Evidence 

The Veteran contends that he incurred chronic hepatitis B 
and/or chronic residuals of hepatitis B during active 
service.

The RO denied service connection for hepatitis in an 
unappealed March 1971 decision.  At the time of the March 
1971 denial, the RO determined that the evidence of record 
showed that the Veteran was treated for infectious hepatitis 
in service, but did not show that the Veteran had residuals 
of hepatitis upon separation from service.  The Veteran was 
notified of this decision, and he did not appeal.  As such 
decision was not appealed, it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then, and if so reopened, 
the claim will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).

In September 2007, the Veteran requested that his claim be 
reopened, such request was denied by the RO, and the present 
appeal stems from such denial.  

With respect to new and material evidence claims, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers, and "material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim was last recently denied in March 1971.  
The evidence associated with the claims file at the time of 
the March 1971 rating decision included service treatment 
records.  Service treatment records reflect treatment for 
hepatitis from August 1970 to October 1970.  The Veteran was 
air-evacuated from Vietnam via Japan, and hospitalized for 
hepatitis from September to October 1970.  Liver function 
tests were elevated on admission.  The discharge summary 
notes that the Veteran made an uneventful recovery from 
hepatitis.  The pertinent final diagnosis was hepatitis, 
presumed infectious.  His hospitalization for hepatitis was 
noted on his December 1970 separation examination.

Based on a review of the evidence, in March 1971 the RO 
determined that the record did not demonstrate that the 
Veteran had chronic residuals of hepatitis at the time of 
separation, and thus his claim was denied.

Additional evidence submitted since the March 1971 decision 
includes private medical records from W.E.A., Jr., MD, 
reflecting that in February 2004, the Veteran was diagnosed 
with old hepatitis B, now immune, and laboratory tests 
performed in October 2007 reflecting that a test for 
Hepatitis B core antibody was positive.  The file also 
contains a March 2010 letter from Dr. A. in which he stated, 
"I would assume the Veteran's ma[r]ker for Hepatitis B came 
from his time in Vietnam."  

The Veteran also submitted a photocopy of a September 1970 
telegram sent to the Veteran's parents regarding the 
Veteran's hospitalization for infectious hepatitis, and buddy 
statements collectively to the effect that they recalled him 
becoming sick with hepatitis in Vietnam.

The telegram, buddy statements, private medical records and 
March 2010 letter are new evidence, in that they have not 
been previously received.  The medical evidence is also 
material in that it relates to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection; that is, current medical evidence now shows that 
the Veteran has been infected with the hepatitis B virus, and 
his private physician has opined that his hepatitis B marker 
likely originated in Vietnam.  The evidence is presumed to be 
credible, pursuant to Justus, supra.  It thus raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.  38 U.S.C.A. § 5108.

ORDER

New and material evidence having been received, the claim for 
service connection for hepatitis is reopened; the appeal is 
granted to this extent only.


REMAND

After a review of the claims file, the Board finds that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for hepatitis B.

The Veteran contends that he incurred chronic hepatitis B 
and/or chronic residuals of hepatitis B during service, and 
that he had symptoms of weakness during service and for years 
afterwards.

Service treatment records reflect that the Veteran was air-
evacuated from Vietnam via Japan, and hospitalized for 
hepatitis from September to October 1970.  Liver function 
tests were elevated on admission.  The pertinent final 
diagnosis was hepatitis, presumed infectious.  

At a February 2003 VA Agent Orange examination, the Veteran 
reported that he developed hepatitis during service in 
Vietnam.  The diagnosis was status post hepatitis, and a 
hepatitis blood test work-up was ordered.  The report of such 
blood tests is not on file and must be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Private medical records dated from 2004 to 2007 from a 
private physician, W.E.A., Jr., MD, reflect that in February 
2004, the Veteran was diagnosed with old hepatitis B, now 
immune.  Laboratory tests performed in October 2007 reflect 
that a test result for hepatitis  B surface antibody was 66.8 
(high), and a note below that finding indicated that values 
greater than 10 had been reported by the Centers for Disease 
Control and Prevention (CDC) to be consistent with immunity 
to hepatitis B.  Laboratory tests also showed that a test for 
hepatitis B core antibody was positive, while a test for 
hepatitis B surface antigen was negative.

By a letter dated in March 2010, Dr. A. stated, "I would 
assume the Veteran's ma[r]ker for Hepatitis B came from his 
time in Vietnam.  When it was reported, he had contracted 
infectious Hepatitis.  Hepatitis B was indigenous to all the 
southeastern Asian countries.  During that time they could 
not differentiate between the subtypes of Hepatitis.  It was 
just called infectious Hepatitis."

Although there is medical evidence demonstrating that the 
Veteran was treated for hepatitis in service, and medical 
evidence linking the current marker for hepatitis B with 
service, the Board finds that additional development is 
necessary to determine if the Veteran has a current chronic 
disability, such as current active or chronic hepatitis B, or 
current chronic residuals of hepatitis B.  In this regard, 
the Board notes that the service treatment records reflect 
that the Veteran had recovered from hepatitis, a February 
2004 private laboratory test indicated that the Veteran was 
immune to hepatitis B, and the Veteran testified that he was 
not being treated for hepatitis by his private physician 
because his doctor said it was "cured."

Accordingly, the Board finds that a medical examination is 
necessary, in order to determine whether the Veteran has a 
current disability related to hepatitis B, as required for 
service connection.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing any necessary release 
from the Veteran, obtain pertinent ongoing 
private treatment records from Dr. A., 
dating since October 2007.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for an appropriate VA examination to 
determine whether the Veteran has a 
current disability related to hepatitis B 
(such as active or chronic hepatitis B or 
chronic residuals of hepatitis B), and 
whether such was incurred in military 
service.  

All indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review prior 
to the examination.

Following review of the claims file, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
has a current disability related to 
hepatitis B that began during service or 
is otherwise related to service.  The 
examiner should also include an assessment 
of the type of hepatitis that the Veteran 
was diagnosed with during service in 1970. 

A rationale for all opinions expressed 
should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


